Title: From Benjamin Franklin to Peter Collinson, 28 May 1754
From: Franklin, Benjamin
To: Collinson, Peter


Dear Sir.
Philada: 28th May. 1754
I had at length the pleasure of hearing from you per the Myrtilla that brought me yours of the 26th. Janry. with which I received the two Cases containing the Maps, Silk &c. all very agreeable: but nothing more so than the good News you tell me, that our Proprietor is solicitous for the Prosperity of the Academy, has ordered a Salary towards the Support of a Rector, and intends a settlement of Land &c. I hope he will soon see the good Effects of his Bounty, and live long to enjoy the pleasure it must afford him.
I suppose you acquainted M. Dalibard, that his Pacquet to me was unfortunately lost in Capt. Davis. I have not had a line from him since in answer to my Letters. I was in hopes that hearing of the loss, he would have renewed that Pacquet.
By Capt. Cuzzins I sent you a paper containing my new Experiments and Observations on Lightning, and on the positive and negative Electricity of the Clouds: But I fear the notion that Thunder Strokes are sometimes upwards from the Earth to the Clouds will appear so extravagantly whimsical, that none of your Electricians will give themselves the trouble of repeating and verifying the Experiment and the Society will be half asham’d of the Honour they have done me. I am not certain whether a Postscript to that Paper, dated April 18th. 1754 was sent with it, and therefore now send a Copy enclosed.

Capt. Swaine is gone on a Second Attempt for the N.W. Passage. He has left his Journals and Drafts of the first Voyage with me: but not with permission of Communicating them till his Return.
I am sorry you had so much Trouble about the Pacquet Capt. Mitchel carelessly put into the Post Office, and that you were all so disappointed in its Contents.
I am glad our Friend Smith has recommended himself to your Regards. He has, as you observe, great abilities, and indefatigable application; and I doubt not will be serviceable to this Country. As to his Gown, I think with you that it may not at first be proper to use it frequently in the Academy; tho’ if it should prejudice the main design with some, it might perhaps advantage it as much with others.
The above is in answer to yours of Janry. 26th. Mr. Smith is since arrived, and has brought me your favour of March 7th. with the Medal your Society has honoured me with; also the Magazines, Bower’s 3d Vol. Knight’s Philosophy, and the 3 Barometers, two of which came safe, but the Ball of the third was broke to pieces and the Mercury gone. This Loss added to the former, leaves me but 2 out of Nine. It seems to me to be a fault in making them, that the Ball is not left thicker, or that it is not better bedded than in a hole of a Brass Plate; for as the Tube has some play up and down, the cross Clamps not binding it fast, any sudden shock in Carriage striking the thin Glass Ball against the sharp Edge of the hole, with the weight of the included Mercury, breaks it. So it seems to me that either the Tube should be fixed, or the Hole lin’d, with a little Circle of List, Buckskin, Velvet, or some other soft spungy substance that would prevent the Collision of the Glass and Brass. Two others lately brought over here for two of my Acquaintance, are broke just in the same manner, and as I intended to distribute mine to Friends in the different Colonies on the Continent, if they cannot be made to bear Carriage. ’Tis to no purpose to send any more. Is it practicable to Repair this broken one, if I send it back for that purpose?
I am heartily concern’d with you, at the Dissensions so unseasonably kindling in the Colony Assemblies, when unanimity is became more than ever necessary to Frustrate the Designs of the French. May I presume to whisper my Sentiments in a private Letter? Britain and her Colonies should be considered as one Whole, and not as different States with separate Interests.
Instructions from the Crown to the Colonies, should have in View the Common Weal of that Whole, to which partial Interests ought to give way: And they should never Aim at extending the Prerogative beyond its due Bounds, nor abridging the just Liberties of the people: In short, they should be plainly just and reasonable, and rather savour of Fatherly Tenderness and Affection, than of Masterly harshness and Severity. Such Instructions might safely be made publick; but if they are of a different kind, they must be kept secret. Then the Representatives of the People, knowing nothing of the Instructions, frame Laws which cannot pass. Governors not daring to produce the Instructions invent other Reasons for refusing the Bill. False Reasons seldom appear good, their Weakness is discover’d and expos’d. The Governor persists and is despised. The people lose their Respect for him, grow Angry and rude. And if at length the Instruction appears, perhaps to justify the Governor’s conduct, they say, why was it not produc’d before? for then all this Time spent in Framing the Bill, and disputing the point, might have been saved, the heavy charge of long Sessions prevented and Harmony preserved. — But enough of this.
Mr. Smith has given me a particular and very pleasing Account of the German Society, and the Governor has communicated to me a Letter from Mr. Chandler their Secretary. I cannot but applaud most sincerely, so judicious, so generous, and so pious an Undertaking; and the Society may depend on everything in my Power that may contribute to its Success. Mr. Smith will give the Reason why we do not write by this Ship.
I shall be glad to see Mr. Short’s improvement on my Fire-Hearths: And M. Le Cat’s Letters on my Experiments.
I am asham’d to say any thing more of the great Philosophical Pacquet, I so often threatned you with: It’s enormous Bulk, and the little time I can spare to transcribe Things, together with the Fits of Diffidence that sometimes seize me, have hitherto occasioned it’s Delay, But I believe you will get it at last.
I am just about setting out for the Treaty at Albany and do not expect to be at home again for some Months, as Mr. Hunter and my self are to make a progress thro’ all the Colonies after the Treaty, in order to regulate the Post offices, and must Travel at least 3000 Miles before we sit down at home again.
But wherever I am, I shall, as I ought, remember your Friendship and esteem myself Dear Sir, Your much obliged humble servant.
